Case 2:20-cv-19047-JXN-ESK Document 41-33 Filed 07/30/21 Page 1 of 5 PagelD: 1560

THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

SMITH & WESSON BRANDS, INC., SMITH &
WESSON SALES COMPANY, and SMITH &
WESSON INC. CIVIL ACTION

CASE NO. 2:20-CV-19047-KM-ESK
Plaintiffs,

DECLARATION OF KYLE
GURBIR S. GREWAL, in his official capacity as_| TRENGWALL IN SUPPORT OF

Attorney General of the State of New Jersey and PLAINTIFFS’ APPLICATION FOR

NEW JERSEY DIVISION OF CONSUMER A TEMPORARY RESTRAINING
AFFAIRS ORDER AND A PRELIMINARY
INJUNCTION
Defendants.

 

 

1. My name is Kyle Tengwall. I am currently employed by Smith & Wesson Brands,
Inc. as Vice President, Marketing. I have been an employee of Smith & Wesson since June 19,
2020.

2. This declaration is submitted in support of Plaintiffs’ Application for a Temporary
Restraining Order and a Preliminary Injunction in the above-captioned matter. If called upon to
testify as to the facts contained herein, I could do so capably and to the best of my knowledge.

I. Smith & Wesson’s Business and Its Advocacy for Second Amendment Rights

3. Smith & Wesson Brands, Inc. is the parent corporation of Smith & Wesson Sales
Company and Smith & Wesson, Inc. Smith & Wesson Brands, Inc. is a Nevada corporation,
headquartered in Springfield, Massachusetts, since 1852. I refer to these entities collectively

below as “Smith & Wesson.”
Case 2:20-cv-19047-JXN-ESK Document 41-33 Filed 07/30/21 Page 2 of 5 PagelD: 1561

4. Since its inception, Smith & Wesson has invented and manufactured firearms that
are noted for their innovative design, high quality, and reliability.

5. Smith & Wesson is not a firearms retailer. Instead, Smith & Wesson sells to a
select group of distributors, and those distributors, if they choose, sell to New Jersey retailers who,
in turn, sell to New Jersey residents.

6. Throughout its history, Smith & Wesson has been committed to advocating for the
responsible exercise of the Second Amendment right to bear arms, and consequently has spoken
out regarding the need for training and the safe and responsible handling of firearms.

7. To that end, Smith & Wesson supports gun safety and responsible gun ownership
initiatives, both directly and indirectly.

8. These initiatives include the company’s own #GUNSMARTS program, which
offers gun usage and storage safety tips and other gun safety videos. These videos and other media
can be readily found on the company’s website and social media sites, and on YouTube and other
internet outlets.

9. Smith & Wesson also participates in Project ChildSafe (which helps protect
children from gun accidents), Don’t Lie for the Other Guy™ (preventing straw purchases) and
Operation Secure Store® (safely securing firearms in the home). These initiatives are sponsored
by the National Shooting Sports Foundation (“NSSF”), which is the trade association for the
firearms industry and which provides some of the most effective programs in the nation for
promoting firearm safety.

10. ‘In addition, the user manuals for Smith & Wesson’s firearms contain prominent

safety warnings and encourage owners to seek formal training before using the product.
Case 2:20-cv-19047-JXN-ESK Document 41-33 Filed 07/30/21 Page 3 of 5 PagelD: 1562

11. Smith & Wesson also is an industry leader in its outspoken advocacy for Second
Amendment rights and its support for prominent Second Amendment advocacy groups.

12. To take one example, Smith & Wesson’s public pronouncements on Second
Amendment rights are encapsulated in its February 2019 report to its shareholders. In that report,
Smith & Wesson adopted its “Principles for Responsible Engagement” (“Principles”). A true and
correct copy of the February 2019 shareholder report containing the Principles is attached as
Exhibit 1.

13. These Principles state expressly that, “[a]s a manufacturer of firearms for the lawful
use by citizens,” Smith & Wesson “recognizes its responsibility to its shareholders, its employees,
and its customers to defend the Second Amendment.” Ex. | at A-1.

14. The Principles commit to “support only those regulatory proposals that are
consistent with the Second Amendment and that deliver demonstrable societal benefits.” Ex. 1 at
A-l.

15. The Principles articulate the company’s position that the Supreme Court’s 2008
ruling in District of Columbia v. Heller, “confirming the broad rights of citizens to possess
firearms” is “settled law[.]” Ex. 1 at A-1.

16. Finally, the Principles expressly articulate Smith & Wesson’s commitment to
“engag[ing] in advocacy through education, communication, and public affairs efforts on behalf
of its shareholders, employees, and customers” who oppose “the imposition of onerous and

unnecessary regulations adversely impacting citizens’ Second Amendment rights.” Ex. 1 at A-1.
Case 2:20-cv-19047-JXN-ESK Document 41-33 Filed 07/30/21 Page 4 of 5 PagelD: 1563

II. The Subpoena Is Causing Harm to Smith & Wesson.

17. | New Jersey Attorney General Gurbir S. Grewal served Smith & Wesson with an
administrative subpoena on October 14, 2020 (the “Subpoena”). A true and correct copy of the
Subpoena is attached as Exhibit 2.

18. | Many of the requests in the Subpoena request documents related to opinions
allegedly expressed by Smith & Wesson, including (a) “[w]hether the concealed carry of a Firearm
enhances one's lifestyle”; (b) [w]Jhether it is safer to confront a perceived threat by drawing a
Firearm rather than seeking to move away from and avoid the source of the perceived threat’’; and
[c] “[w]hether having a Smith & Wesson Firearm or other Firearm makes a home safer.” Ex. 2 at
9.

19. Given that Smith & Wesson’s constitutionally-protected opinion speech is being
targeted by the Subpoena, as well as the possibility of an enforcement action under the Consumer
Fraud Act for expressing those opinions, Smith & Wesson is concerned that it cannot freely express
its ideas in the political and commercial marketplace.

20. To take just one example, Smith & Wesson will be subject to varying and arbitrary
standards for what constitutes “fraud” in a given jurisdiction, and its communications and
marketing professionals will have to tailor its political and commercial messages out of concern
that the aforementioned varying and arbitrary standards will result in prosecution and harassment
by the Attorney General for entirely lawful conduct.

21. + Forcing Smith & Wesson to produce documents pursuant to the Subpoena will only
compound the problem. It will send a clear signal to Smith & Wesson that it will be subject to

legal process and possible enforcement actions by the Attorney General and other government
Case 2:20-cv-19047-JXN-ESK Document 41-33 Filed 07/30/21 Page 5 of 5 PagelD: 1564

authorities for its protected speech. That will most certainly discourage Smith & Wesson from
expressing its views.

22. Additionally, responding to and litigating issues arising from the subpoena forces
Smith & Wesson to divert financial and personnel resources from its ordinary course operations,
as well as the time and attention of its board of directors, senior executives, and other personnel
from running its business in order to preserve its First Amendment-protected speech and Second
Amendment-protected activities, among other constitutional and statutory rights. These

expenditures are, and will continue to be, substantial.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury of the laws of the United

States of America that the foregoing is true and correct.

Executed this 30th day of July 2021

Lhe

Kyle Tengwall

 
